PER CURIAM.
Patrick B. Wilson filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Wilson alleged that he was entitled to additional jail credit. We affirm the trial court’s order denying relief because the trial court’s attachments to its order support its determination.
Wilson’s motion is a form document frequently filed by prisoners. In his motion, Wilson claimed that he was incarcerated in case number 98-2738 from October 4, 1999, to December 17, 1999. Although record documents refute Wilson’s claim as he presented it in the form motion (confirming that he was only in Pinellas County Jail from October 28,1999, to December 17, 1999, on this charge), a statement by Wilson filed with this court suggests that there may be additional facts not apparent from the motion that may entitle him to some relief.
We, therefore, affirm the denial of Wilson’s motion to correct illegal sentence without prejudice to any right Wilson may have to file a facially sufficient motion to correct illegal sentence or motion for post-conviction relief on this issue.
Affirmed.
WHATLEY, A.C.J., and NORTHCUTT and CASANUEVA, JJ., Concur.